     Case 2:19-cv-01595-KJM-EFB Document 17 Filed 08/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                     Case No. 2:19-cv-01595-KJM-EFB (PC)
11   TYSON WILLIAMS,
                                                    [PROPOSED] ORDER GRANTING
12                                       Plaintiff, APPLICATION TO MODIFY SCHEDULING
                                                    ORDER
13                  v.
14

15   G. JONES, et al.,
16                                   Defendants.
17

18         Defendants Jones and Parham applied ex parte for an extension of discovery cut-off date for

19   the purpose of taking Plaintiff’s deposition and for an order to take Plaintiff’s deposition via

20   remote video conference, if necessary, with the Plaintiff, the deposition reporter and defense

21   counsel to be in separate locations.

22         Good cause appearing, Defendants’ Application is GRANTED. The Court resets the

23   discovery cut-off date for taking Plaintiff’s deposition to November 25, 2020. Any motions to

24   compel shall be filed by November 25, 2020, and any dispositive motions shall be filed by March

25   8, 2021.

26   ///

27   ///

28   ///
                                                        1
                  [Proposed] Order Granting Application to Modify Scheduling Order (2:19-cv-01595-KJM-EFB (PC))
     Case 2:19-cv-01595-KJM-EFB Document 17 Filed 08/03/20 Page 2 of 2

 1         Further, the deposition may be taken via video conference, if necessary, with the Plaintiff,
 2   the deposition reporter, and defense counsel in separate locations and such deposition testimony
 3   shall be admissible.
 4         IT IS SO ORDERED.
 5

 6   Dated: August 3, 2020.                                  _____________________________
                                                             The Honorable Edmund F. Brennan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                  [Proposed] Order Granting Application to Modify Scheduling Order (2:19-cv-01595-KJM-EFB (PC))
